Citation Nr: 0410294	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from October 1988 to October 1992.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board observes that the veteran's claim of entitlement to 
service connection for schizophrenia, paranoid type, was first 
considered and denied by the RO in an unappealed March 1995 rating 
decision.  See 38 U.S.C.A. § 7105(c) (West 2002) (if a notice of 
disagreement (NOD) is not filed within one year of notice of the 
RO's decision, the RO's determination becomes final and binding 
based on the evidence then of record).  See also 38 C.F.R. §§ 
20.200, 20.201, 20.300, 20.302 (2003), etc.  That March 1995 
decision also considered his possible entitlement to service 
connection for post-traumatic stress disorder (PTSD).  And 
although the RO, in its more recent June 2001 decision at issue, 
initially determined whether new and material evidence had been 
received to reopen the claim, the Board also must make this 
threshold preliminary determination, regardless, because this 
affects the Board's jurisdiction to reach the underlying claim and 
adjudicate the merits of it on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The June 2001 RO decision also adjudicated, on the full merits, a 
claim for service connection for a psychiatric disorder due to an 
undiagnosed illness.  But that adjudication was for this newly 
raised issue, with a different basis of entitlement, apart from 
the previously denied and unappealed claim.  See Spencer v. Brown, 
4 Vet. App. 283 (1993).  When the veteran filed his substantive 
appeal (VA Form 9) in August 2002, to perfect his appeal to the 
Board, he only mentioned his claim for a psychiatric disorder in 
terms of the previously denied PTSD and paranoid schizophrenia.  
There was no mention of psychiatric disability due to an 
undiagnosed illness-as opposed to known clinical diagnoses.

The issue on appeal, therefore, is whether new and material 
evidence has been received to reopen the claim for service 
connection for a psychiatric disorder since this is the only issue 
on which the veteran perfected an appeal to the Board.  38 C.F.R. 
§ 20.200 (2003).

Unfortunately, further development is required concerning this 
claim before deciding whether it has merit.  So, for the reasons 
explained below, this claim is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits.  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise 
claimants of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary to 
make a decision on a claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO informed him of 
the evidence necessary to substantiate his claim in an April 2001 
letter.  But the RO failed to inform him of his rights and 
responsibilities under the VCAA, and whose responsibility it would 
be to obtain supporting evidence.  Further, mere notification of 
the necessary evidence to be obtained, without a discussion of 
provisions of the VCAA, his rights and responsibilities, VA's 
responsibilities concerning the claim at hand, is insufficient to 
comply with the VCAA.  As a consequence, his claim was certified 
to the Board without him being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities under the 
VCAA.  And the Board, itself, cannot correct this procedural due 
process deficiency; the RO must do this instead.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans Claims 
(Court) have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to substantiate 
a claim, as well as to inform a claimant of which evidence the VA 
will seek to provide and which evidence the claimant is to 
provide, is remandable error).  For example, notification of the 
regulatory provisions, without a discussion of the necessary 
evidence to be obtained with regard to the specific issue before 
the Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy its 
duty to notify the veteran as to what is needed to substantiate 
his claim and its duty to notify him of VA's responsibilities in 
assisting him in the development of his claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Accordingly, despite 
the RO's best efforts to prepare this case for appellate review by 
the Board, a remand is required.

Additionally, in his July 2001 notice of disagreement, the veteran 
stated that he receives disability benefits from the Social 
Security Administration (SSA).  However, the underlying 
application, medical records, and notice to him as to a 
determination of entitlement to disability benefits are not of 
record.  These records are relevant to his claim and, therefore, 
must be obtained and associated with the other evidence in his 
claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


Accordingly, this case is REMANDED to the RO for the following 
development
and consideration:

1.  Review the claims file and ensure that all notification and 
development required by the VCAA is completed in accordance with 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, if any, the veteran is 
expected to provide in support of his petition to reopen the 
previously denied and unappealed claim for service connection for 
a psychiatric disorder, and the evidence, if any, the RO will 
obtain for him.  Also advise him that he should submit any 
relevant evidence in his possession concerning this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

As well, the VCAA notice must apprise the veteran of the 
provisions of this new law, specifically concerning his petition 
to reopen the previously denied claim of entitlement to service 
connection for a psychiatric disorder.  The prior notification, in 
an April 2001 letter, was insufficient.  The VCAA notification 
also must apprise him of the kind of information and evidence 
needed from him, and what he could do to help his claim, as well 
as his and VA's responsibilities in obtaining evidence.  And he 
must be given an opportunity to supply additional information, 
evidence, and/or argument in response and to identify additional 
evidence for VA to obtain regarding this claim.  The RO should 
then obtain any referenced records and associate them with the 
other evidence in the claims file.


2.  Obtain the veteran's complete SSA records and associate this 
additional evidence with his claims file.  The SSA records should 
include, but are not limited to, all clinical records and 
examination reports, as well as a copy of the notice to the 
veteran of that agency's determination of entitlement to such 
benefits, any hearing transcripts, etc.

3.  Then readjudicate the veteran's claim in light of any 
additional evidence obtained.  If the benefit sought is not 
granted to his satisfaction, send him and his representative a 
supplemental statement of the case and give them time to respond 
before returning the case to the Board.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





